DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 22, 2020 has been entered.

Status of Claims
This action is in reply to the communication filed on September 22, 2020.
Claims 1, 8 – 10, 14 and 22 have been amended and are hereby entered.
Claims 6, 7, 10 - 14, 18 and 19 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Formulas 4 and 5, there being no allowable generic or linking claim. Election was made without
Claims 1 – 5, 8, 9, 15 – 17, and 20 – 22 are currently pending and have been examined. 

Response to Amendments
Applicant’s amendments to the claims, filed August 20, 2020, cause the withdrawal of the rejection of claims 1 – 5, 8, 9 and 15 under 35 U.S.C. 112(b) as indefinite as set forth in the office action mailed June 23, 2020.
Applicant’s amendments to the claims, filed August 20, 2020, caused the withdrawal of the rejection of claims 1 – 5, 9, 15 – 17, 20 and 22 under 35 U.S.C. 102(a)(1) as being anticipated by Cheol as set forth in the office action mailed June 23, 2020.
Applicant’s amendments to the claims, filed August 20, 2020, caused the withdrawal of the rejection of claims 1 – 4, 8, 15- 17, 20 and 22 under 35 U.S.C. 103 as obvious over Kim in view of Cui as set forth in the office action mailed June 23, 2020. 
Applicant’s amendments to the claims, filed August 20, 2020, caused the withdrawal of the rejection of claim 21 under 35 U.S.C. 103 as obvious over Kim, Cui and further in view of ‘874, as set forth in the office action mailed June 23, 2020.

Response to Arguments
Applicant’s arguments with respect to claims 1 – 5, 8, 9, 15 – 17, and 20 – 22  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 - 4, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawamura (WO2015115532A1, using US20170012209A1 as the official English language translation).
As per claims 1 – 4, 16 and 17, Kawamura teaches:
A condensed cyclic compound represented by Formula 1 
    PNG
    media_image1.png
    97
    409
    media_image1.png
    Greyscale
 (Kawamura teaches compounds such as 
    PNG
    media_image2.png
    212
    294
    media_image2.png
    Greyscale
, on page 9, which reads on the claimed formula wherein X and Z are unsubstituted hexagonal hydrocarbon rings; Y is an unsubstituted pentagonal heterocycle, with A equal to S in the formula 3 of 1 is an unsubstituted aryl group with 18 carbon atoms for forming a ring; R1 and R2 of Formulas 2 and 3 in claims 3 and 4 are hydrogen
An organic electroluminescent device comprising a first electrode, a hole transport region disposed on the first electrode, an emission layer disposed on the hole transport region, an electron transport region disposed on the emission layer, and a second electrode disposed on the electron transport region ([0089]: “The organic EL device 1 has a substrate 2, an anode 3, a cathode 4 and organic thin film layers 10 provided between the anode 3 and the cathode 4. The organic thin film layers 10 include a light emitting layer 5 including at least one phosphorescent light emitting layer containing a phosphorescent host material and a phosphorescent dopant (phosphorescent materials). A hole transporting zone (hole transporting layer) 6 or the like may be formed between the light emitting layer 5 and the anode 3, and an electron transporting zone (electron transporting layer) 7 or the like may be formed between the light emitting layer 5 and the cathode 4.”)
Wherein the electron transport region comprises a condensed cyclic compound represented by Formula 1 ([0068]: “The material for an organic EL device which is an aspect of the present invention is preferably contained in the electron transporting zone.”)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 - 3, 5, 9, 15, 16, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Cheol (WO2017116156, using the previously provided machine translation).
As per claims 1 – 3, 5, 9, 15, 16, 20 and 22, Cheol teaches:
An OLED comprising a first electrode, a hole transport region disposed on the first electrode, an emission layer disposed on the hole transport region, an electron transport region disposed on the emission layer, and a second electrode disposed on the electron transport region ([110] “The organic light emitting device, the anode from below 
Where the electron transport region comprises a condensed cyclic compound represented by condensed cyclic compound of Compound Group 2… 
    PNG
    media_image3.png
    100
    171
    media_image3.png
    Greyscale
 ([7] “The invention has been achieved a high efficiency of a compound containing a phosphine oxide electron transport layer …” Cheol teaches compound 14, 
    PNG
    media_image4.png
    68
    152
    media_image4.png
    Greyscale
 in [0037], which is a species of the genus Formula 3 taught by Cheol in [0027] 
    PNG
    media_image5.png
    161
    262
    media_image5.png
    Greyscale
. Cheol defines R0 as each independently methyl or phenyl in [0035]. As compound 14 differs from claimed compound 39 only in the substituents off the fluorenyl group, and Cheol teaches two preferred options for those substituents, it would have been obvious to one of ordinary skill in the art to arrive at claimed compound 39. When modified in this way, the compound reads on the rest of the claims wherein where X and Z are hexagonal hydrocarbon rings, X is substituted, Y is a substituted pentagonal hydrocarbon ring, a and b are 0, and Ar1 is a unsubstituted aryl group having 6 carbon atoms for forming a ring; 1 is a heteroaryl having 5 carbon atoms for forming a ring. This compound is claimed compound 39 in claims 9 and 22.)
Cheol includes each element claimed, with the only difference between the claimed invention and Cheol being a lack of the aforementioned combination being explicity stated. It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable results of high efficiency and increased stability [0007], absent a showing of unexpected results commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Cheol (WO2017116156, using the previously provided machine translation) as applied to claims 1 - 3, 5, 9, 15, 16, 20 and 22 above and further in view of '874 (US20150221874).
As per claim 21, Cheol teaches all the limitations of claim 16. Cheol does not teach:
The hole transport region comprises an amine compound represented by Formula 6 
    PNG
    media_image6.png
    155
    327
    media_image6.png
    Greyscale

‘874 teaches an OLED display device. ‘874 further teaches:
The hole transport region comprises an amine compound represented by Formula 6 ([0078], the compound represented by the Chemical Formula B-1 may be…. Compound J-6
    PNG
    media_image7.png
    138
    219
    media_image7.png
    Greyscale
. In this case Ar2 is an unsubstituted aryl group having 6 carbon atoms for forming a ring, R6 is a unsubstituted aryl group having 6 carbon atoms for forming a ring, R7 and R8 are unsubstituted alkyl groups having 1 carbon, R9 to R12 are all hydrogen atoms, L1 is an unsubstituted arylene group having 6 carbon atoms for forming a ring, and L2 is a direct linkage.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Cheol to include the hole transport compound as taught by ‘874. One of ordinary skill would have been motivated to make this modification because ‘874 teaches that the compounds “may improve the life-span characteristics, efficiency characteristics, electrochemical stability, and thermal stability of an organic optoelectronic device and decrease the driving voltage” [0081]. Additionally, ‘874 teaches that a compound of the claimed formula is a suitable material for hole transport applications and the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960), Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), and MPEP § 2144.07. 

Claims 1 - 4, 8, 15 - 17, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (Kim, Munggon et al. "Synthesis of 2- and 4- Substituted Carbazole derivatives and Correlation of Substitution Position with Photophysical Properties and Device Performance of Host Materials." Organic Electronics. 14 (2013): 67 - 73) and further in view of Wantanabe (US20180375032A1)
As per claims 1 – 4, 8, and 15, Kim teaches:
A condensed cyclic compounds of Formula 3 
    PNG
    media_image8.png
    163
    271
    media_image8.png
    Greyscale
(Page 68, Scheme 1 
    PNG
    media_image9.png
    346
    163
    media_image9.png
    Greyscale
. In this case m and n are 0, Ar1 is an unsubstituted phenyl group and A is NR”, where R” is an unsubstituted aryl group having 6 carbon atoms for forming a ring.
Kim does not teach a R1 substituent, as required by claim 1. 
Watanabe teaches organic electron transport materials that are excellent in stability and durability ([0001]). These materials contain phosphine oxide derivatives represented by formula (1) 
    PNG
    media_image10.png
    72
    88
    media_image10.png
    Greyscale
, where Ar1 and Ar2 each independently represent heteroaryl groups and at least one of Ar1 and Ar2 contain an electron withdrawing group ([0011 – 0013]). Suitable electron-
Based on the teaching of Watanabe, it would have been obvious to one of ordinary skill in the art to modify the compound of Kim to include an electron withdrawing halogen, such as fluoride, to arrive at a compound such as that of compound 25 in claim 8 
    PNG
    media_image11.png
    118
    148
    media_image11.png
    Greyscale
. One of ordinary skill in the art would have been motivated to make this change because Watanabe teaches these substitutions improve the stability and durability of the compounds ([0010]). 
As per claims 16, 17, and 20, Kim teaches: 
An OLED comprising a first electrode, a hole transport region disposed on the first electrode, an emission layer disposed on the hole transport region, an electron transport region disposed on the emission layer, and a second electrode disposed on the electron transport region (Page 69, Right Column, Paragraph 2: “Device structure used in this work was indium tin oxide (ITO, 50 nm)/poly(3,4-ethylenedioxythiophene):polystyrenesulfonate (PEDOTPSS) (60nm)/4,4’-(cyclohexane-1,1-diyl)bis(N-phenyl-N-p-tolylaniline) (TAPC, 30 nm)/host: iridium (III) bis ((3,5-difluorophenyl)pyridine) picolinate. (FIrpic) (30 nm, 10%) / 2,7-bis(diphenylphoshpryl)-9,9’-spirobi[fluorene] (SPPO13, 25 nm) / LiF (1 nm) / Al (200nm).”)
Where the electron transport region comprises a condensed cyclic compound of Formula 3 
    PNG
    media_image8.png
    163
    271
    media_image8.png
    Greyscale
, wherein Ar1 is a substituted or unsubstituted phenyl group (Page 69, Right Column, Paragraph 2: “2DCPO… were used as host materials for FIrpic dopant material.”)

Conclusion
All claims are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA N CHANDHOK whose telephone number is (571)272-5780.  The examiner can normally be reached on Monday through Friday from 6:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/ANDREW K BOHATY/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        



/J.N.C./Examiner, Art Unit 1789